UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2011 Crown Crafts, Inc. (Exact name of registrant as specified in its charter) Delaware 1-7604 58-0678148 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 916 South Burnside Avenue, Gonzales, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(225) 647-9100 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Stockholders of Crown Crafts, Inc. (the “Company”) was held on August 9, 2011 at the Company’s executive offices, located at 916 South Burnside Avenue, Third Floor, Gonzales, Louisiana.The following tables reflect the tabulation of the votes with respect to each proposal submitted to a vote of the Company’s stockholders at the 2011 Annual Meeting.Abstentions were counted as present for the purpose of establishing a quorum, but were not treated as votes cast on each respective proposal. PROPOSAL 1:ELECTION OF DIRECTORS To elect two members to the Board of Directors to hold office as Class III Directors until the 2014 Annual Meeting of Stockholders.The two Class III Nominees that received a plurality of the properly cast votes of the outstanding shares of Series A common stock entitled to vote on this proposal were Donald Ratajczak and Patricia Stensrud, who were thereby elected as the Company’s Class III Directors.The tabulation of the results of the voting was as follows: Nominee For Authority Withheld Broker Non-Votes Donald Ratajczak 0 Patricia Stensrud 0 PROPOSAL 2:RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR To ratify the appointment of KPMG LLP as the Company’s independent auditor for the fiscal year ending April 1, 2012.Properly cast votes in the affirmative of a majority of the outstanding shares of Series A common stock entitled to vote on this proposal were made.The tabulation of the results of the voting was as follows: For Against Abstain Broker Non-Votes 0 PROPOSAL 3:AMENDMENT OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECREASE AUTHORIZED SHARES OF CAPITAL STOCK To approve an amendment to the Amended and Restated Certificate of Incorporation to (i) reduce the number of shares of the Company’s authorized capital stock to 40,000,000 shares, all of which will be shares of Series A common stock, with a par value of $0.01 per share, and (ii) to eliminate the authorized shares of Series B common stock, Series C common stock and preferred stock.This proposal was approved by properly cast votes in the affirmative of a majority of the outstanding shares of Series A common stock entitled to vote on this proposal.The tabulation of the certified results of the voting was as follows: For Against Abstain Broker Non-Votes 0 Item8.01Other Events As described in Item 5.07 above, on August 9, 2011, the stockholders of the Company approved an amendment (the “Amendment”) to the Company’s Amended and Restated Certificate of Incorporation.The Amendment was filed with the Secretary of State of the State of Delaware on August 9, 2011.A copy of the Amendment is attached hereto as Exhibit3.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Certificate of Amendment to the Amended and Restated Certificate of Incorporation of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CROWN CRAFTS, INC. Date: August 9, 2011 /s/Olivia W. Elliott Olivia W. Elliott Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description of Exhibit Certificate of Amendment to the Amended and Restated Certificate of Incorporation of the Company.
